Case: 15-12748   Date Filed: 08/10/2016   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-12748
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 2:13-cr-00145-JES-CM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

QUINTON PAUL HANDLON,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (August 10, 2016)

Before ED CARNES, Chief Judge, TJOFLAT, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Law enforcement officers executed a search warrant at Quinton Handlon’s

house. Evidence from the search confirmed that Handlon had been producing
              Case: 15-12748     Date Filed: 08/10/2016   Page: 2 of 4


child pornography, with his minor niece as the subject. While Handlon was in

custody, but before he had been read his Miranda rights, Detective Chris Tissot

remarked to him that, for the previous week and a half, Handlon’s emails to his

niece had been going to an undercover agent. Handlon responded that he had

known his niece had not been the one responding to the emails because the

responses had not sounded like his niece’s.

      A grand jury indicted Handlon for producing child pornography, coercing

and enticing a minor to produce child pornography, and possessing child

pornography. Before his trial, Handlon moved to suppress evidence of his

response to Tissot’s remark. The district court denied his motion and a jury

eventually convicted him of all charges. Handlon appeals his convictions on the

ground that the district court erred by admitting evidence of his response to

Tissot’s remark.

      We do not decide whether the district court erred in admitting evidence of

Handlon’s response because, either way, the evidence had no substantial effect on

the trial’s outcome. The only evidentiary value of Handlon’s response to Tissot’s

remark was to show that Handlon owned and used the email address from which a

number of incriminating emails had been sent. That fact, however, was

overwhelmingly established by other uncontroverted evidence that the government

presented at trial. Handlon’s victim, his niece, testified that she communicated


                                          2
              Case: 15-12748      Date Filed: 08/10/2016   Page: 3 of 4


with him using that email address and she had done so while in the same room as

him. An FBI forensic examiner testified that she had discovered a cover letter and

a resume from Handlon, both listing the same email address as his. Tissot testified

that Handlon’s employment application used that email address and data on

Handlon’s phone listed the address as his. Yahoo’s records showed that the email

address had been established in Handlon’s name in 2002. By contrast, Handlon

has not brought to our attention any evidence suggesting that anyone else owned or

used the email address. On that record, the only reasonable conclusion a juror

could draw is that emails from that particular email address came from Handlon.

Because that is all Handlon’s response to Tissot’s remark evidenced, any error by

the district court in admitting evidence of it was harmless and, therefore, not a

basis for vacating Handlon’s convictions. See Diveroli v. United States, 803 F.3d
1258, 1264–65 (11th Cir. 2015).

      The district court imposed a life sentence on Handlon, which he appeals,

arguing that the court did not consider certain factors listed in 18 U.S.C. § 3553(a)

— including his lack of criminal history, his military service, his employment

history, and his education level — before determining his sentence. But the district

court did consider those factors; it mentioned each of them at sentencing. It may

not have given them as much weight as Handlon wanted, but a district court has

discretion about how much weight to assign a given sentencing factor, and that


                                          3
              Case: 15-12748      Date Filed: 08/10/2016   Page: 4 of 4


includes discretion to give greater weight to factors it considers to be of special

importance in a given case. See United States v. Rosales-Bruno, 789 F.3d 1249,

1254 (11th Cir. 2015). The record shows that is exactly what the district court did

here. Accordingly, the district court did not abuse its discretion in applying the

§ 3553(a) factors at Handlon’s sentencing.

      AFFIRMED.




                                           4